      Case 3:21-cv-00116-BAJ-SDJ              Document 4   03/05/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

LISA LEBLANC            *                             CIVIL ACTION 3:21-cv-00116
                        *
VERSUS                  *
                        *
WALMART LOUISIANA, LLC  *                             JUDGE: BRIAN A. JACKSON
AND JANE DOE            *
                        *                             MAG: SCOTT D. JOHNSON
                        *
*************************
         ANSWER TO PETITION FOR DAMAGES AND JURY DEMAND

        NOW INTO COURT, through undersigned counsel, comes Defendant, Walmart

Louisiana, LLC, (hereinafter “Walmart Louisiana”), who answers the Plaintiff’s Petition

for Damages as follows:

                                               1.

        The allegations of Paragraph 1 of the Petition for Damages are admitted.

                                               2.

        The allegations of Paragraph 2 of the Petition for Damages require no answer.

                                               3.

        The allegations of Paragraph 3 of the Petition for Damages are denied for lack of

sufficient information to justify a belief therein.

                                               4.

        The allegations of Paragraph 4 of the Petition for Damages are denied for lack of

sufficient information to justify a belief therein.

                                                                                        1
      Case 3:21-cv-00116-BAJ-SDJ              Document 4       03/05/21 Page 2 of 3




                                               5.

        The allegations of Paragraph 5 of the Petition for Damages are denied for lack of

sufficient information to justify a belief therein.

                                               6.

        The allegations of Paragraph 6 of the Petition for Damages are denied for lack of

sufficient information to justify a belief therein.

                                               7.

        The allegations of Paragraph 7 of the Petition for Damages are denied.

                                               8.

        The allegations of Paragraph 8 of the Petition for Damages are denied for lack of

sufficient information to justify a belief therein.

                                               9.

        The allegations of Paragraph 9 of the Petition for Damages are denied.

                                              10.

        Defendant desires and is entitled to trial by jury of all issues.

        AND NOW, further answering Defendant avers:

                                              11.

        The accident and injuries complained of were caused by a person or persons for

whom this Defendant has no responsibility.

                                              12.

        Plaintiff failed to mitigate her damages.

                                              13.

        Plaintiff was guilty of comparative fault, thus baring and/or diminishing her


                                                                                       2
      Case 3:21-cv-00116-BAJ-SDJ               Document 4       03/05/21 Page 3 of 3




recovery herein.

                                               14.

        Plaintiff’s Petition fails to state a claim upon which relief can be granted.

        WHEREFORE, Defendant, Walmart Inc., prays that its answer be deemed good

and sufficient and after due proceedings had, there be judgment in favor of Defendant,

dismissing Plaintiff’s suit at Plaintiff’s cost.


                                                   Respectfully submitted,

                                                   /s/Sidney J. Hardy
                                                   SIDNEY J. HARDY (#1938)
                                                   McCRANIE, SISTRUNK, ANZELMO,
                                                   HARDY, McDANIEL & WELCH
                                                   909 Poydras Street, Suite 1000
                                                   New Orleans, LA 70112
                                                   Telephone: (504) 831-0946
                                                   Facsimile: (800) 977-88210
                                                   Email: sjh@mcsalaw.com
                                                   Attorneys for Defendant




                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing was filed electronically

with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all

counsel by operation of the Court’s electronic filing system this 5th day of March, 2021.


                                                   /s/Sidney J. Hardy
                                                   SIDNEY J. HARDY




                                                                                            3
